Shea, J.,
with whom Callahan, J., joins, dissenting. This case is a vivid illustration of how the majority’s denial of the availability of restitution for a contract violating General Statutes § 20-429 has provided a homeowner with a device for avoiding payment for home improvements that the trial court, in rejecting the counterclaim, implicitly found the plaintiff contractor had satisfactorily performed. The fact that the defendant homeowner is a practicing attorney, who was presumably better versed in the requirements for a valid contract than the plaintiff, adds a bit of color that must cast doubt upon the assumption of thé majority that § 20-429 must be construed invariably in favor of the homeowner in order to protect him against fraud or overreaching by the contractor.
I dissent for the reasons given in my dissenting opinion in Barrett Builders v. Miller, 215 Conn. 316, 576 A.2d 455 (1990).